Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 1 of 6




                Exhibit J
Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 2 of 6




                     TAB 1
           Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 3 of 6




From:                   Karen Littlefair
Sent:                   Wednesday, February 22, 2017 9:38 AM PST
To:                     REDACTED ; REDACTED
Subject:                Georgetown Plan


I spoke to Rick Singer. He can help us with a plan to finish. He needs a copy of REDACTED transcript now. He can figure
out what type of electives, what level etc, REDACTED needs. He has a lot of experience with the On line college as well as
papers on work study.

All he needs is a photo of the transcript which shows all courses completed. He doesn't care about grades. 😀
Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 4 of 6




                     TAB 2
           Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 5 of 6




From:                   Rick Singer
Sent:                   Thursday, February 23, 2017 12:13 PM PST
To:                      REDACTED
CC:                     Karen Littlefair; REDACTED
Subject:                Re: GT Transcript


The President will listen and push Dow to his subordinates. At issue is the university's accreditation and fitting the
Internships into an independent study/directed study program that has units attached to it. My guess is they have
                                                                                          REDACTED
several but would need to get an instructor to become the responsible party of record so           can write a paper and
turn into this person for a grade.

I do not believe he will get 3 classes worth of credit maybe one?

That leaves us with the one or two other classes and getting approval for online courses at an accredited university.
                                       REDACTED
Easily done but just need to know what         has taken and if they have to be upper or lower division.
The person to speak to is probably the VP of Academic Affairs.

Sent from my iPhone
                                                        REDACTED
Case 1:19-cr-10463-ADB Document 30-11 Filed 07/08/20 Page 6 of 6



                            REDACTED
